       Case 2:19-cv-00254-MHT-WC Document 53 Filed 08/14/19 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 HARRY R. HALL and CYNTHIA HALL,

       PLAINTIFFS,

 VS.                                                  Case No.: 2:19-CV-00254-WC

 OCWEN LOAN SERVICING, LLC;
 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION; TRANSUNION, LLC;
 EQUIFAX INFORMATION SERVICES,
 LLC and EXPERIAN INFORMATION
 SOLUTIONS, INC.

       DEFENDANTS.



  JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE AS TO DEFENDANT
              EQUIFAX INFORMATION SERVICES, LLC ONLY

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Harry R. Hall and

Cynthia Hall and Defendant Equifax Information Services LLC (Equifax), by and through their

respective undersigned counsel, hereby stipulate to the dismissal with prejudice of all Plaintiffs’

claims against Defendant Equifax only, with each party to bear its own attorney’s fees and costs.

This stipulation does not affect any of Plaintiffs’ claims against any other of the defendants.

                                Signatures Continued on Next Page

Dated: August 14, 2019                                         /s/ Earl P. Underwood, Jr.
                                                              Earl P. Underwood, Jr.
                                                              Kenneth J. Riemer
                                                              Underwood & Riemer, P.C.
                                                              21 South Section Street
                                                              Fairhope, Alabama 36533
                                                              Telephone: 251-990-5558
                                                              Facsimile: 251-990-0626
                                                              epunderwood@alalaw.com
                                                              Attorney for Plaintiffs
       Case 2:19-cv-00254-MHT-WC Document 53 Filed 08/14/19 Page 2 of 3
Dated: August 14, 2019                       /s/ Mandi Blackmon (with expressed
                                             permission)
                                             Mandi Blackmon
                                             John Houston Shaner
                                             Troutman Sanders, LLP
                                             305 Church of North Hills Street
                                             Suite 1200
                                             Raleigh, NC 27609
                                             Mandi.blackmon@troutman.com
                                             Attorney for Defendant Ocwen

Dated: August 14, 2019                          /s/ Kirkland E. Reid (with expressed
                                                permission)
                                                Kirkland E. Reid
                                                Jones Walker, LLP
                                                11 North Water Street Suite 1200
                                                Mobile, Alabama 36602
                                                Telephone: 251-439-7513
                                                Facsimile: 251-439-7538
                                                kreid@joneswalker.com
                                                Attorney for Defendant Equifax

Dated: August 14, 2019                          /s/ Matthew W. Robinett (with
                                                expressed permission)
                                                Matthew W. Robinett
                                                Norman, Wood, Kendrick &
                                                Turner
                                                Liberty National Building Suite
                                                1500
                                                2001 Third Avenue South
                                                Birmingham, Alabama 35233
                                                Telephone: 205-328-6643
                                                mrobinett@nwkt.com
                                                Attorney for Trans Union

Dated: August 14, 2019                          /s/ Leilus Jackson Young, Jr. (with
                                                expressed permission)
                                                Ferguson Frost Moore & Young,
                                                LLP
                                                1400 Urban Center Drive, Suite 200
                                                Birmingham, Alabama 35242
                                                Telephone: 205-879-8722
                                                Facsimile: 205-879-8831
                                                liy@ffmylaw.com
                                                Attorney for Experian
       Case 2:19-cv-00254-MHT-WC Document 53 Filed 08/14/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE
This is to certify that on this 14th day of August 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to all
Counsel of record.
                                                       /s/ Earl P. Underwood, Jr.____
                                                       EARL P. UNDERWOOD, JR.
